ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Kelly Moore Sater committed professional misconduct warranting public discipline—namely, instructing non-lawyer assistants in her law firm to'use her notary stamp and sign her name as notary on two occasions; notarizing a signature she did not witness; and inaccurately attesting that she had witnessed the signature on a prior date. See Minn. R. Prof. Conduct 5.3(c), 8.4(a), 8.4(c), 8.4(d).
Respondent waives her procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and unconditionally admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is a public reprimand.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Kelly Moore Sater is publicly reprimanded.
2. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/_
David R. Stras Associate Justice